Citation Nr: 1815778	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-29 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at a March 2017 Board videoconference hearing.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran did not appeal or submit evidence within one year of a July 2006 rating decision, which denied a claim of entitlement to service connection for right ear hearing loss.

2.  Evidence received since the July 2006 rating decision does not raise a reasonable possibility of substantiating the claim sought to be reopened.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision, which denied service connection for right ear hearing loss, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  Since the final July 2006 rating decision, no new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Board need not search for and address procedural arguments the Veteran fails to raise.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Consequently, the Board shall address those procedural arguments raised by the Veteran related to the claims on appeal.

The Veteran alleges an February 2014 VA audio examination "was not conducted correctly."  August 2014 VA Form 9.  In his April 2014 notice of disagreement, the Veteran stated, "During the examination provided by QTC, the left side of the exam booth was not working.

VA examiners are presumed to properly discharge their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Rizzo v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Clear evidence to the contrary is required to rebut this "presumption of regularity." Id.  

The February 2014 VA examination report contains no indication of any inaccurate, invalid, or unreliable test results despite written instructions upon the examination form for the examiner to make such indications as necessary.  The examiner noted no equipment failures or technical difficulties.  In every respect, the February 2014 VA examination report reflects the routine conduct of an audiological examination.  The Board therefore finds that the Veteran's assertions of an improper or defective examination fail to constitute "clear evidence to the contrary" that would rebut the presumption of regularity as it applies to the February 2014 VA audio examination.   Moreoever, the RO obtained another March 2015 VA audio examination in response to the Veteran's complaints, which yielded results substantially similar to the February 2014 VA examination.  Consequently, the Board finds the record provides sufficient information and a sound basis to decide the Veteran's claim.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

II. New and Material Evidence

In July 2006, the RO denied service connection for bilateral hearing loss due to a lack of current disability.  The Veteran neither initiated an appeal nor submitted additional evidence for the claim within one year of the July 2006 rating decision, and thus, the decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  In April 2013, the Veteran submitted another claim for service connection for bilateral hearing loss.  In March 2014, the RO granted service connection for left ear hearing loss, and continued to deny service connection for right ear hearing loss, as a February 2014 VA examination showed right ear hearing within normal limits.  This appeal followed.

New and material evidence must be presented or secured to reopen a finally disallowed claim.  New evidence is evidence not previously submitted to VA.  Material evidence is evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a current disability resulting from diseases or injuries present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service. 38 U.S.C. §§ 1110; 38 C.F.R. §§ 3.303(a), (b) and (d).  In certain circumstances, service connection may also be established on a presumptive basis for chronic diseases.  38 C.F.R. § 3.307.  Service connection may also be established for disabilities that are proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

While new evidence concerning the Veteran's claimed right ear hearing loss since the prior final July 2006 rating decision has been received by VA in the form of the February 2014 and March 2015 VA examinations, the primary question before the Board is whether such evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For reasons set forth below, the Board finds that evidence received since the prior final July 2006 rating decision fails to raise a reasonable possibility of substantiating the Veteran's claim, and cannot qualify as new and material evidence.

In response to the Veteran's claim to reopen service connection for hearing loss, the RO obtained a February 2014 VA audiological examination.  The examiner noted that the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 15, 20, 30, and 30 respectively, with speech discrimination in the right ear at 100 percent.  Thus, the February 2014 VA examination did not show a right ear hearing loss disability for VA purposes.  Consequently, this evidence does not raise a reasonable possibility of substantiating the Veteran's claim, since continues to show the Veteran does not have a current right ear hearing loss disability, and weighs directly against the claim.

The RO also obtained a March 2015 VA audiological examination.  The examiner noted that the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 15, 20, 20, and 25 respectively, with speech discrimination in the right ear at 100 percent.  Thus, the March 2015 VA examination also fails to show a current right ear hearing loss disability, and does not raise a reasonable possibility of substantiating the Veteran's claim.

The Board has reviewed the remaining evidence of record and can pinpoint no other evidence, aside from the Veteran's lay contentions, to support his claim.  While the Veteran may report problems with hearing, the Veteran does not possess specialized training to conduct and interpret audiometric testing to thereby diagnose hearing loss for VA disability compensation purposes.   See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's renewed contentions alone do not raise a reasonable possibility of substantiating his claim to thereby warrant reopening the issue.

In his April 2014 notice of disagreement, the Veteran requested service connection for right ear hearing loss under 38 C.F.R. § 3.383(a)(3), which allows for service connection of non-service connected hearing loss in one ear when there is compensable, service-connected hearing loss rated at 10 percent or more in the other ear.  Service connection is nevertheless unavailable via this route because the Veteran's service-connected left ear hearing loss is rated at 0 percent, and the Veteran does not have a right ear hearing loss disability.  Consequently, neither 38 C.F.R. § 3.383(a)(3) nor the circumstances of this case support a reopening of entitlement to service connection for right ear hearing loss under this theory.

In an April 2015 statement, the Veteran claimed VA, "failed to take my military occupational specialty (MOS) of Equipment Repairman into consideration for the loud noise exposure I experienced during my active duty service."  Instances of in-service noise exposures - which were noted in detail by the February 2014 VA examination - are nevertheless moot in this case, as the occurrence of in-service acoustic trauma does nothing to demonstrate whether the Veteran has a current right ear hearing loss disability based upon required audiometric testing.  38 C.F.R. § 3.385.

In order to establish a claim for service connection, there must be a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As discussed above, competent medical evidence of record continues to show a lack of a current right ear hearing loss disability, and does not raise a reasonable possibility of substantiating the Veteran's claim.  Moreover, the Veteran's representative conceded that the Veteran, "doesn't quite meet the standard for 3.385 for hearing loss in the right ear."  March 2017 hearing transcript at 3.

The Board finds that new and material evidence has not been received in this case because evidence received since the prior final July 2006 rating decision continues to show a lack of a current right ear hearing loss disability, and fails to raise a reasonable possibility of substantiating the claim sought to be reopened.  As the evidence preponderates against reopening the claim for service connection for a right ear hearing loss disability, the benefit-of-the-doubt doctrine is inapplicable and the claim is denied.  38 U.S.C. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim to reopen the issue of entitlement to service connection for right ear hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


